This matter has been for me an extremely difficult case mainly because of the troublesomely conflicting authorities between loving parents on the one hand, and the juvenile court on the other. Naturally, and ordinarily, David's parents should have the right to choose the medical treatment they consider best for him. Because of the parents' difficulty in conceding *Page 200 
the life-threatening nature of David's illness, the power of the juvenile court has been invoked to protect the boy's right to live.
I believe the court below has decided correctly that David's condition warrants the state — in David's interest — to assume his guardianship. R.C. 2151.04(C). However, the concomitant dispositional order of the juvenile court committing David to the temporary custody of the Children's Hospital Medical Center ("Center") causes me great consternation principally because the order has no termination date. In other words, the boy is turned over to the custodial institution for an indefinite period which could endure until he reaches age eighteen. Potentially this removes David's parents from any participation in the boy's medical treatment for much too long a period. The court's order would be more responsive to the instant problem were it to limit the temporary custody of the Center to six months, nine months or so, following which the juvenile court could reexamine the boy's overall condition at a hearing involving the parents.
Moreover, the court's disposition of David is under the authority of R.C. 2151.353(A)(3). In my view the disposition would have been more providently accomplished pursuant to R.C.2151.353(A)(1) which permits the parents greater authority over the boy and his medical treatment than is the case under R.C.2151.353(A)(3).1 Use of R.C. 2151.353(A)(1) as the basis for disposition would also have the advantage of retaining in the juvenile court more ongoing authority than would seem to be the case under R.C. 2151.353(A)(3).
Notwithstanding my expressed reservations, I choose to affirm the judgment below because the custodial status of David is in fact "temporary," and at any time after our order of affirmance is entered — even the next day, for example, if desired — the parents have the absolute legal right to go anew to juvenile court seeking termination of the "temporary" custody in the Center. The Center's custody of David is continually reviewable, over and over again, by the juvenile court.
In concurring, I do it with a prayer that the intense faith of David's parents, together with the sound and composed judgment and recognized skill of the professionals of the Center, may bring the boy's current health predicament to a salutary result of unlimited duration.
1 R.C. 2151.353, disposition of abused, neglected or dependent child, reads, in part:
"(A)  If the child is adjudged an abused, neglected, or dependent child, the court may make any of the following orders of disposition:
"(1)  Permit the child to remain with his parents, guardian, or other custodian, subject to such conditions and limitations as the court prescribes, including supervision as directed by the court for the protection of the child;
"* * *
"(3)  Commit the child to the temporary custody of any institution or agency in this state or another state authorized and qualified to provide the care, treatment, or placement that the child requires; * * *."